The motion and argument for a rehearing contains much matter which would have been very properly addressed to the Legislature while it had under consideration the statute which gave rise to this suit; but which is hardly proper to address to a court which is called upon to construe the law. If there was any provision of the Constitution which prohibits the Legislature from passing improvident laws, we would most likely be amply justified in disregarding the law in question.
However, the motion calls our attention to certain provisions of the Revised Statutes in relation to the sale of timber upon the school lands and the timber lands themselves, which are claimed to be inconsistent with the idea that the article in reference to "isolated and detached" sections was intended to apply to the timbered lands. This presents a point which was not presented upon the argument at the hearing and upon which further argument is appropriate. The motion for a rehearing is therefore granted, and the cause will be set down for argument upon such day as may be agreed upon by the parties, with the consent of the court.
Filed March 8, 1900.
                      OPINION ON REHEARING.